Citation Nr: 1529249	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  09-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1966 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is now with the RO in Roanoke, Virginia.  

In January 2012, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the record.  In April and December 2012, the Board remanded the matters for additional development.  By July 2013 letter, the Veteran was offered the opportunity for a hearing before a VLJ who would decide his appeal; he did not respond.  

The case was again remanded in October 2013 and August 2014.  In the August 2014 remand, the Board directed the RO to attempt to obtain treatment records from before November 1993 and to arrange for a VA examination for the Veteran's claim of service connection for a bilateral foot disability.  These actions completed, the case has been properly returned to the Board for appellate consideration.

The issues of entitlement to service connection for a bilateral foot disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

There was no injury or disease of the Veteran's knees during active service, and arthritis of the Veteran's knees did not manifest to a compensable degree within one year of separation from active service.    


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee condition have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in February 2008.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as records from the Social Security Administration.  Also, VA afforded the Veteran relevant examinations and opinions in May 2012, April 2013, and September 2014.  Those opinions describe the Veteran's appealed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  The Board finds them collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As noted above, in the August 2014 remand, the Board directed the RO to attempt to obtain treatment records from before November 1993.  In January 2015, the Appeals Management Center received medical records and a memorandum from the McGuire VA Medical Center.  The memorandum described the enclosed medical treatment records from 1985 and 1993.  As these steps satisfy the remand directives contained in the August 2014 Board Remand, there has been substantial compliance with the Board's Remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  



Bilateral Knee Disability

In his April 2009 notice of disagreement, the Veteran attributed his bilateral knee disability to being "bounced around in [the] back of [a] truck" during service.  The Board notes that the Veteran has a present bilateral knee disability.  September 2008 x-ray images demonstrated moderate to severe osteoarthritis in the bilateral knees, right greater than left.  At the VA examination afforded to the Veteran in May 2012, x-ray images demonstrated osteoarthritis of the knees.  The same diagnosis was confirmed in an April 2013 VA examination for the Veteran's knees.  Thus, since the Veteran has a diagnosis of bilateral knee osteoarthritis during the course of the appeal, the Board finds that the first element of service connection has been met.  

However, there is no evidence of an in-service incurrence or aggravation of a disease or injury related to the Veteran's knees.  There also is no evidence that the Veteran's arthritis of the knees manifested to a compensable degree within one year from active service.  By the Veteran's own admission, the pain in his knees had onset approximately 20 years before the time of his VA examination in May 2012, approximately in the early 1990s, which places the onset date of a bilateral knee disability well beyond the end of the Veteran's active service.  Additionally, the April 2013 examiner was unable to find documented knee problems until complaints of knee pain in 2005 VA treatment notes.  As noted by the April 2013 VA examiner, the service treatment records contain no mention of any injuries or complaints of pain in the knees while in service or upon discharge.  

Further, the Veteran submitted no report or statement of any manifestations of a knee injury during his active service.  The Veteran did state in his April 2009 notice of disagreement (NOD) that he felt his arthritis had onset as a result of repetitive trauma sustained in bumpy vehicle rides.  However, the Board notes that this is a general statement of his belief that his service resulted in later manifestations of knee symptoms rather than an assertion or allegation of a specific manifestation of a knee injury or disease during service.  Hence, the evidence does not show an in-service incurrence of an injury or disease of the Veteran's knees.  

Next, regarding the Veteran's April 2009 statement that his bilateral knee arthritis had onset as a result of his active service, the Board notes that this is a nexus statement. 

In this regard, there is no evidence that the Veteran has expertise in determining the cause of degenerative arthritis of the knees.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Whether a disability present many years after service is due to wear and tear sustained in service, is a complex question, the answer to which is not determinable by observation with the five senses and is not within the realm of knowledge of a lay person.  Such a determination requires clinical testing and knowledge, as well as medical expertise to analyze the tests and symptoms reported. Consequently, the Board finds that the Veteran's nexus opinion in this regard is not competent evidence.  

In short, the Board finds the April 2013 VA examination to be the most probative evidence as to whether any knee disability had onset as a result of active service. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Regarding the VA examination, the examiner gathered a detailed history from the Veteran, reviewed the claims file, provided diagnostic tests, and based his findings on the results of these tests.  He also provided a detailed rationale for each opinion rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  

Finally, there is no evidence that arthritis of the knees manifested to a compensable degree within one year of separation from active service.  

Therefore, the preponderance of evidence is against a finding that the Veteran suffered any injury or disease of the knees during active service and arthritis of the Veteran's knees did not manifest to a compensable degree within one year of separation from active service.  As such, neither the provisions for presumptive service connection for chronic disease nor the general provisions for service connection are satisfied, and the Veteran's appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a bilateral knee condition is denied.


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim by obtaining a medical opinion. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

With regard to the low back disability, in the May 2012 and April 2013 examination reports pertaining to the Veteran's claim of service connection for a low back disability, the opinions rendered were predicated, in part, on the notion that the Veteran did not begin experiencing low back symptoms until sometime between 1990 and 2000.  For instance, in the May 2012 examination, the examiner focused on the Veteran's report that he did not begin experiencing back symptoms until 20 years prior to that examination.  Also, in the April 2013 examination, the examiner provided a negative opinion based on the Veteran's reports that he did not begin having back problems until "30-40 years after leaving service."  These opinions are in direct conflict with the evidence of record.  Significantly, in a December 1998 VA treatment note from the Richmond VA Medical Center, the Veteran presented complaining of low back pain that had "been a problem since 1978."

The Board notes that the VA medical opinions thus far pertaining to the Veteran's low back disability rely on a lack of clinical evidence from earlier time periods that show the existence of a low back disability.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Thus, an opinion is necessary to address the Veteran's competent and credible assertions of experiencing back pain as early as 1978, and to reconcile the conflicting evidence of record pertaining to this issue. 

Turning to the issue of entitlement to service connection for a bilateral foot disability. The Board notes that the April 2013 examination report was retuned because the examiner failed to identify the diagnoses for the disabilities the Veteran had related to his feet when rendering the etiology opinion. In the September 2014 examination, the examiner identified diagnoses of bilateral metatarsalgia, bilateral hallux rigidus, hallux valgus of the right foot, and bilateral arthritis. However, in his examination report, he only addresses the etiology of the bilateral arthritis, and does not address the etiology of the metatarsalgia, hallux rigidus or hallux valgus. Accordingly, remand of this claim is required so that the examiner can provide opinions regarding the etiology of the other identified conditions.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the same examiner who conducted the April 2013 examination, if possible, to review the claims folder and provide an addendum opinion that fully addresses the questions below.  If the examiner is unavailable, the file should be referred to another similarly qualified medical professional. The examiner should state on the examination report that review of the claims folder/electronic record was accomplished. 

a.  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability had its onset in or is otherwise related to his military service, or, whether arthritis of the back manifested within one year of separation from military service. 

The examiner must craft his or her opinion and report in light of the Veteran's statements in December 1998 that describe his back pain beginning in 1978, only 10 years after his separation from active service.  

The examiner should also address the Veteran's contention that undergoing rough vehicle rides and the resulting turbulent trauma during service caused his low back disability.

b. The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's foot disabilities identified in the September 2014 examination report, to include bilateral metatarsalgia, bilateral hallux rigidus, and hallux valgus of the right foot, had their onset in or are otherwise related to his military service. 

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


 
Department of Veterans Affairs


